Mr. Justice Baker : I concur in the judgment of affirmance, but not in all the doctrines announced in the opinion. Afterward, upon rehearing, the following additional opinion was filed: Per Curiam : Since the rehearing was granted in said cause we carefully considered the record and the - able argument of counsel, and after full consideration of the cause we have reached the same conclusion we did when the cause was here before. The judgment of the Appellate Court will be affirmed, and the opinion heretofore filed will be re-filed as the opinion of the court. Judgment affirmed.